                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEW MEXICO


HERBERT MANYGOAT,

              Plaintiff,

v.                                                       No. CV 19-960 RB/CG

KENNETH R. HEINMAN, et al.,

              Defendants.

                                 PRO SE PRISONER
                             CASE MANAGEMENT ORDER

       THIS MATTER is before the Court sua sponte. The Court has received and

docketed the Complaint for Violation of Civil Rights, (Doc. 1), filed pro se by Plaintiff

Herbert Manygoat on October 11, 2019. Plaintiff shall include the case number, CV 19-

00960 RB/CG, on all papers filed in this proceeding.

       Plaintiff must comply with the Federal Rules of Civil Procedure, the Local Rules

of this Court, and any Order of the Court. Failure to comply with the Rules or Court

Orders may result in dismissal of this case or other sanctions. Fed. R. Civ. P. 41(b); see

also, Ogden v. San Juan County, 32 F.3d 452, 455 (10th Cir.1994). Plaintiff is obligated

to keep the Court advised of any changes in his mailing addresses. Failure to keep the

Court informed of Plaintiff’s correct address may also result in dismissal of the case or

other sanctions. D.N.M. LR-Civ. 83.6.

       Because Plaintiff is a prisoner proceeding pro se, the Court is obligated to

conduct a preliminary screening of the Complaint. See 28 U.S.C. § 1915A. Whenever a

prisoner brings a civil action against government officials, the Court is obligated to

screen the prisoner’s complaint or petition. 28 U.S.C. § 1915A. Section 1915A states:

                                                  1
              “The court shall review, before docketing, if feasible or, in any event, as
              soon as practicable after docketing, a complaint in a civil action in
              which a prisoner seeks redress from a governmental entity or officer
              or employee of a governmental entity.”
               ...
              On review, the court shall identify cognizable claims or dismiss the
              complaint, or any portion of the complaint, if the complaint—
              (1) is frivolous, malicious, or fails to state a claim upon which
              relief may be granted; or
              (2) seeks monetary relief from a defendant who is immune from
              such relief.”

28 U.S.C. § 1915A(a) and (b). The Court has a similar obligation to screen the

complaint when a pro se plaintiff is proceeding without prepayment of fees and costs

under 28 U.S.C. § 1915(e)(2):

              “Notwithstanding any filing fee, or any portion thereof, that may
              have been paid, the court shall dismiss the case at any time if the
              court determines that—
              (A) the allegation of poverty is untrue; or
              (B) the action or appeal—
                     (i) is frivolous or malicious;
                     (ii) fails to state a claim on which relief may be granted; or
                     (iii) seeks monetary relief against a defendant who is immune
                     from such relief.

       Any request to the Court for relief must be in the form of a motion. Fed. R. Civ. P.

7(b). The filing of excessive motions may cause substantial delay in completion of the

Court’s preliminary screening and resolution of the case. Plaintiff should avoid filing

unnecessary motions. Requests for service of process, discovery, and submissions of

proof and evidence are premature and unavailable prior to the Court’s completion of its

screening obligation. See Jones v. Bock, 549 U.S. 199, 213-214 (2007). If Plaintiff’s

Complaint is not dismissed on initial screening, the Court will enter further orders

governing service of process, discovery, and scheduling.




                                                 2
       Plaintiff should not send any letters to the Court other than transmittal letters or

requests for information or copies. All mail relating to this case must be directed to the

Clerk of the Court. Plaintiff is not to send any mail directly to the assigned District Judge

or the assigned Magistrate Judge.

       IT IS HEREBY ORDERED that this Case Management Order shall govern

proceedings in this case until further order of the Court.

       IT IS SO ORDERED.


                                    THE HONORABLE CARMEN E. GARZA
                                    CHIEF UNITED STATES MAGISTRATE JUDGE




                                                 3
